COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Mauricio Gutierrez and NRG Energy, Inc.

Appellate case number:    01-22-00188-CV

Trial court case number: 2022-01400

Trial court:              152nd District Court of Harris County

        Relators, Mauricio Gutierrez and NRG Energy, Inc., have filed a petition for writ of
mandamus in this Court. In conjunction with the petition, relators filed an emergency motion to
stay a March 15, 2022 deposition. The motion to stay is denied.
     The Court requests that the real party in interest file a response to the petition for writ of
mandamus by no later than April 4, 2022.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau________
                                Acting individually


Date: ____March 14, 2022___